Citation Nr: 1536283	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-33 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right and left shoulder disability.

4.  Entitlement to service connection for a right and left wrist disability.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for folliculitis.

7.  Entitlement to an increased rating for a rupture of the right Achilles tendon, currently rated as 10 percent disabling.

8.  Entitlement to a compensable rating for a residual scar status post rupture of the right Achilles tendon.

9.  Entitlement to a compensable rating for residuals of a fracture of the left fifth finger.

10.  Entitlement to a compensable rating for patellofemoral syndrome of the left knee.

11.  Entitlement to a compensable rating for patellofemoral syndrome of the right knee.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012, April 2013, and September 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that although the issue of entitlement to a compensable rating for residuals of a fracture of the left fifth finger was not certified on appeal, the Veteran filed a timely Form 9 as to that issue in March 2015.  Thus, that issue is under the jurisdiction of the Board.

The issues of entitlement to service connection for sleep apnea, a low back disability, and folliculitis, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1999 and August 2001 rating decisions, the RO denied service connection for a low back disability.  The Veteran did not appeal those decisions. 

2.  The evidence added to the record since the last final decision in August 2001 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a low back disability, and creates a reasonable possibility of an allowance of the claim.

3.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  The Veteran does not exhibit a disability, described as joint pain of the bilateral shoulders and bilateral wrists, that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 

5.  The Veteran does not have a current diagnosis of depression.

6.  Throughout the appeal period, the Veteran's rupture of the right Achilles tendon has been manifested by pain and swelling on use, resulting in no more than a moderate disability of the ankle.

7.  Throughout the appeal period, the Veteran's residual scar status post rupture of the right Achilles tendon has not been painful, unstable, or deep, and has not caused limitation of motion.

8.  Throughout the appeal period, the Veteran's fracture of the left fifth finger has been manifested by limitation of motion of the joint, without ankylosis.

9.  Throughout the appeal period, the Veteran's right knee disability has been manifested by full flexion and extension.  There is no evidence of arthritis, instability, subluxation, ankylosis, dislocated cartilage, or impairment of the tibia or fibula.

10.  Throughout the appeal period, the Veteran's left knee disability has been manifested by full flexion and extension.  There is no evidence of arthritis, instability, subluxation, ankylosis, dislocated cartilage, or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The December 1999 and August 2001 rating decisions that denied the claim for service connection for a low back disability are final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

 2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A disability described as joint pain of the bilateral shoulders and bilateral wrists was not caused or aggravated by the Veteran's service, and is not due to an undiagnosed illness or a chronic multisymptom illness incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107; 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2014).

4.  Claimed depression was not caused or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

5.  The criteria for a rating in excess of 10 percent for the Veteran's rupture of the right Achilles tendon have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.102, 3.321, 4 .7, 4.71a, Diagnostic Code 5271 (2014).

6.  The criteria for an initial compensable rating for a scar associated with the rupture of the right ankle Achilles tendon have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, DCs 7801, 7802, 7803, 7804, 7805, 7806, (2014).

7.  The criteria for an initial compensable rating for fracture of the left fifth finger have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5230 (2014).

8.  The criteria for a compensable rating for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5260, 5261 (2014).

9.  The criteria for a compensable rating for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5260, 5261 (2014).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through February 2011, September 2011, and June 2012 letters.  The claims were adjudicated following their respective notice, and were most recently adjudicated in December 2013, February 2015, and April 2015 Statements of the Case.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeals.  VA examinations in March 2012 and November 2012 were also obtained with respect to the Veteran's claims for service connection for bilateral shoulder and wrist disabilities, and depression, as well as his claims for increased ratings.  The examinations are thorough and clear, and the Board finds that they are adequate to adjudicate the Veteran's appeal at this time.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

New & Material Evidence

Although in the September 2013 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for a low back disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2014).  Thus, the previous decisions became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in April 2013.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Board finds that new and material evidence has been received to reopen the claim.  Specifically, the Veteran has submitted evidence of a diagnosis of a low back disability.  A December 2012 private record reflects a diagnosis of    spinal stenosis of the lumbar region, displacement of the lumbar intervertebral disc without myelopathy, and lumbosacral radiculitis.  At the time of the most recent final denial in August 2001, there was no evidence of a current, chronic disability of the lumbar spine.  At the time, there was indication of low back pain and trouble documented in the service records, however, absent a current diagnosis, the claim was denied.  Accordingly, in light of the 2012 medical evidence, the Board finds that new and material evidence has been received, at least in so far that the duty to assist has been triggered to determine whether the current disability is related to service, and the claim for service connection for a low back disability is reopened.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Depression

The Veteran contends that he currently suffers from depression due to his service-connected disabilities, as well as due to his skin disease.  The service treatment records are negative for any indication that the Veteran reported or sought treatment for symptoms of depression.  The post-service treatment records are additionally negative for any indication of a diagnosis of a psychiatric disorder.  Significantly, on March 2012 VA examination, psychiatric examination reflected that the Veteran did not suffer from a depressive disorder or any other mental condition.  While there was evidence during the appeal period of symptoms of depression periodically that correlated with an outbreak of his skin disability, folliculitis, those symptoms did not warrant a formal mental health diagnosis.  Specifically, once his skin flare-up was resolved, there was no indication of any clinically significant symptom of depression.  Therefore, no clinical diagnosis of depression was warranted.

The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225.  As a layperson, the Veteran is competent to reported symptoms of depression.  However, without any medical training or expertise, the Veteran is not qualified to render a medical opinion as to whether he suffers from a clinical disorder.  The disability at issue is diagnosed using specific medical criteria and protocol, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent medical evidence in this case, by way of 2012 VA examination, weighs against the Veteran's lay statements.  Significantly, there is no medical evidence to support the Veteran's claim.  Accordingly, as the preponderance of the evidence is against the claim for service connection for depression, the claim must be denied.

Bilateral Shoulder and Wrist Disabilities 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1) , compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran contends that he currently suffers from joint pains of shoulders and wrists that are due to an undiagnosed illness during while serving in the Persian Gulf War.

The service treatment records are negative for any indication of an injury or other symptoms related to the wrists or shoulders.  Additionally, post-service treatment records are negative for any indication of a chronic disability of the shoulders or wrists.  In that regard, on March 2012 VA examination, after conducting physical examination of the Veteran, the examiner concluded that there were no diagnosed illnesses, to include of the shoulders and wrists, for which no etiology had been established, nor were there additional signs or symptoms that might represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  In fact, the Veteran did not suffer from a disability of either shoulder.  Range of motion of both shoulders was normal, and there was no indication of tenderness or other abnormality of either shoulder.  With regard to the wrists, there was no indication of a right wrist disability.  The left wrist was diagnosed as a left wrist strain, based upon the Veteran's report of occasional stiffness of the left wrist.  While he had experienced pain in the right wrist beginning in 2010, that pain had since resolved.  The examiner concluded that it was less likely than not that the Veteran suffered from any residual shoulder or wrist disability or undiagnosed illness as a result of his service during the Gulf War.  The examiner explained that the Veteran's reported joint pains had occurred two years previously and had resolved in several months.  Those pains were most likely due to reactive and transient tendinitis, which had resolved with no residual except for the service-connected right knee disability.

In this case, the competent medical evidence weighs against a finding that the Veteran suffers from an undiagnosed illness manifested by joint pains of the shoulders and wrists.  While the Veteran is competent to report symptoms of joint pains, he is not competent to diagnose those symptoms or to relate them to an undiagnosed illness as set forth under 38 C.F.R. § 3.317.  The disabilities at issue are diagnosed using specific medical criteria and protocol, and thus falls outside the realm of common knowledge of a lay person.  See Kahana, supra.  The competent medical evidence in this case, by way of 2012 VA examination, weighs against the Veteran's lay statements.  For one, there is no indication of an illness or disability of the shoulders or right wrist.  In fact, the Veteran did not report symptoms related to these joints on 2012 VA examination, nor has he generally provided any specific contentions relating to these claims during the appeal period.  Rather, he has vaguely stated that he suffers from joint pains related to his service.  But, as explained above, he is not medically qualified to relate these joint pains to his service in the Persian Gulf.  Finally, his left wrist strain and previous transient tendonitis are known clinical diagnoses, and thus do not meet the criteria for consideration of an undiagnosed illness or chronic multisymptom illness.  Moreover, those disabilities have not been medically linked to the Veteran's service on a direct basis.  There is no indication of a disability in service, continuity since service, or medical evidence to relate the disabilities to service.  Accordingly, as the preponderance of the evidence is against the claims for service connection for bilateral shoulder and wrist disabilities, the claims must be denied.



Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Rupture of Right Achilles Tendon with Scar

The Veteran seeks an increased rating for a rupture of the right Achilles tendon, which is currently evaluated as 10 percent disabling under Diagnostic Code 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  DC 5299 refers to an unlisted ankle disability.  DC 5271 refers to a disability of the ankle.

DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board finds that there are no other applicable rating codes under which to rate the Veteran's disability, as the medical evidence does not demonstrate that he suffers from ankylosis of the ankle or subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or that he had an astragalectomy.  38 C.F.R. § 4.71a, DC 5270, 5272, 5273, 5274 (2014).  Additionally, there is no indication of a diagnosed, associated neurological or muscular abnormality that would warrant a separate compensable rating.

Turning to the evidence of record, on November 2012 VA examination, the Veteran reported intermittent pain in the right ankle/heel and some numbness in the toes.  His current job entailed walking a great deal with often worsened his ankle pain.  He could no longer run for exercise and could only walk for about 15-20 minutes before experiencing ankle pain.  About two years previously, the ankle had given out on him and he had had to take two days off of work.  Range of motion testing revealed full flexion and extension of the ankle, even on repetitive testing.  There was functional loss in that there was less movement than normal on repetition, as well as swelling and numbness along the surgical scar and down into the right foot.  Flexion of the right foot was 4/5.  The examiner was unable to test for laxity of the joint.  However, the examiner found no other pertinent physical findings related to the right ankle disability.  The examiner noted that the remainder of the VA treatment records were negative for any indication of treatment for the right ankle disability.  A review of the VA treatment records is negative for additional evidence.

In this case, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent for a right ankle Achilles tendon rupture.  The Board finds that the Veteran's disability does not rise to the level of "marked" limitation of motion, but rather is indicative of a "moderate" limitation of motion, at the most, considering the findings on 2012 VA examination.  Moreover, the Veteran complained only of intermittent ankle pain and swelling.  He has not sought treatment for the condition during the appeal period.  He works on his feet and has not had to take any significant time off of his job due to his disability.  There is no indication that his right ankle Achilles tendon rupture has had a more than moderate impact on his activities of daily living.   Thus, when reviewing the totality of the medical evidence, the Board finds that the evidence has established no more than moderate limitation of motion of the ankle, which is contemplated by the 10 percent rating.  The evidence does not demonstrate a diagnosis of arthritis, thus a higher rating is not warranted under that code.  While the Veteran does experience some numbness of the ankle, such is considered to be a symptom contemplated by his current 10 percent rating for a moderate ankle disability.  The Veteran has not been diagnosed with a neurological disability.  A moderate disability rating under DC 5271 takes into account such symptoms as diminished reflexes and the reported numbness and pain, in addition to limitation of motion of the ankle.  These symptoms have not been shown to be "marked" in severity.

With regard to the Veteran's scar, he has not reported pain of the scar.  No other abnormalities have been noted with regard to the scar during the appeal period.  Thus, a higher rating is not warranted under 38 C.F.R. § 4.118, 7801, 7802, 7803, 7804, or 7805 (2014).

Fracture of the Left Fifth Finger

The Veteran is currently in receipt of a noncompensable rating for his service-connected fracture of the left fifth metacarpal under Diagnostic Code 5230.  DC 5230 pertains to limitation of motion of the ring or little finger. 

Under 5230, a compensable rating is not warranted for any degree of limitation of motion of the fifth metacarpal.  Thus, a higher rating is not available for the Veteran.  On November 2012 VA examination, the Veteran reported that his left little finger would not straighten out and interfered with his grip.  It did not hurt.  However, on range of motion testing, there was no loss of motion of the little finger, including on repetitive testing.  There was additionally no muscular loss, to include grip strength.  Accordingly, the Board finds that there is no additional disability not already accounted for, and no other diagnostic code that would provide any higher rating for the Veteran.  Accordingly, the claim must be denied.

Right and Left Knee Disabilities

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have each been rated under DC 5257, which pertains to subluxation and instability.  Other applicable codes include DC 5620, which pertains to limitation of flexion of the leg, and DC 5261, which pertains to limitation of extension of the leg. 38 C.F.R. § 4.71a , DCs 5260, 5261, 5257. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260 (2014).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, on March 2012 VA examination, the Veteran reported that he had right knee pain only with climbing or kneeling.  He reported that his left knee pain had resolved.  Range of motion of the right and left knee was normal both on flexion and extension, even when taking into account repetitive testing.  There was no additional loss of function on repetitive testing.  There was no indication of instability, subluxation of the joints, or arthritis.  A review of the VA treatment records showed no notes related to abnormal joint pain of the knees.

The Board has determined that the Veteran is not entitled to a compensable rating for either the right or left knees under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because he does not meet the criteria for a compensable rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Next, a higher or separate rating under DC 5257 is not warranted.  Physical examination of the left and right knees was negative for any indication of instability or subluxation of the joint.

DC 5003 to DC 5010 also do not offer a higher rating in this case, as arthritis of the knees has not been shown. 

The Board has also taken into consideration whether a compensable rating is warranted under 38 C.F.R. § 4.59 for painful joints.  However, "actually painful" knee joints was not shown on range of motion testing on VA examination or in the medical evidence on physical examination, or on repetitive testing.  Therefore, the Board finds that the clinical medical evidence does not demonstrate painful joints such that a compensable rating would be warranted in this case.



III.  Other Considerations

The Veteran contends that his right ankle Achilles rupture and scar, left fifth finger disability, and right and left knee disabilities flare up when completing certain activities, such as going up and down stairs and prolonged walking, and using his left hand.  However, even when the Veteran does experience flare-ups of his right ankle Achilles rupture, left fifth finger disability, and right and left knee disabilities, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the affected joints would be so restricted by pain or other factors to be limited in flexion or extension such that an increased rating and/or a separate rating would be warranted at any time during the appeal period.  The evidence of record has demonstrated flexion and extension that was full of all joints, even with repetitive movement.  Significantly, the Veteran has not reported more severe limitation of motion as to warrant higher ratings under the rating criteria.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right ankle, left little finger, and right or left knee being limited to a sufficient extent to warrant a compensable rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's right ankle, left little finger, and right and left knee disabilities as they are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claims at any time during the pendency of the appeal, the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a low back disability has been received, the Veteran's previously-denied claim is reopened.

Service connection for depression is denied.

Service connection for a right and left shoulder disability is denied.

Service connection for a right and left wrist disability is denied.  

A rating in excess of 10 percent for a rupture of the right Achilles tendon is denied.

A compensable rating for residual scar related to a right Achilles tendon is denied.

A compensable rating for fracture of the left fifth finger is denied.

A compensable rating for a right knee disability is denied.

A compensable rating for a left knee disability is denied.

REMAND

With regard to the Veteran's claim for service connection for a low back disability, the service treatment records reflect various complaints of low back pain.  In November 1989, the Veteran reported having low back pain for five days.  He had been lifting heavy objects onto a truck and strained his low back.  The diagnosis was low back strain.  In April 1990, he reported having right-sided upper back pain for one day secondary to heavy lifting.  The assessment was muscle strain.  In April 1993, he had had back pain for two weeks following a four mile run.  The assessment was low back pain.  In January 1995, he reported having low back pain off and on since 1992.  Post-service treatment records reflect that in August 2011, the Veteran was involved in a motor vehicle accident with residual injury to his low back.  He was diagnosed with spinal stenosis of the lumbar region, displacement of the lumbar intervertebral disc without myelopathy, and lumbosacral radiculitis.  The Veteran contends that he has suffered from back pain since his service separation.  In light of the current diagnosis of a lumbar spine disability, the in-service treatment records, and the Veteran's testimony as to continuity of symptoms, the Board finds that a VA examination and opinion should be obtained on the matter.

With regard to the Veteran's claim for service connection for sleep apnea, the Veteran has identified private treatment records for this condition from a Dr. S. (See June 22, 2012 and July 19, 2013 VA-FORM 21-4142s).  Because these records have been identified but not requested or obtained, such should be accomplished on remand.

Next, with regard to the Veteran's claim for service connection for folliculitis, the Veteran contends that he has suffered from an ongoing, severe skin disease since separation from service that he attributes with serving in the Persian Gulf War. Service treatment records reflect that in January 1983, the Veteran had a rash and irritation to the face.  The assessment was a mild irritation to chin area.  In 1999, he was treated for a skin rash to an sun exposed area due to photodermatitis.  Post-service VA treatment records reflect that in 2010, the Veteran sought treatment for a skin rash that he had had off and on for about 10 years, but that had gotten worse.  In January 2011, the diagnosis was "rash, not otherwise specified, folliculitis with possible sebbhoric dermatitis, psoriasis component? Intertrigo?".  On March 2012 VA examination, the Veteran stated that he had had an intermittent rash on his body for several years that had gotten worse.  He had first sought treatment for the condition two years previously and had been given an antibiotic.  The examiner concluded that the Veteran's folliculitis was not related to exposure to toxic agents while serving in the Persian Gulf.  However, an opinion has not been obtained as to whether the Veteran's current folliculitis was otherwise caused or aggravated by his service.  In light of the service treatment records, current diagnosis, and the Veteran's report of continuity of symptoms, such opinion should be obtained on remand.

Finally, because the Veteran's claim for a TDIU is intertwined with the claims for service connection being remanded, that claim must be deferred pending further development of those claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization from the Veteran and request records from Tampa Bay Pulmonary, Dr. S., for treatment of his sleep apnea.  If any records are unavailable, inform the Veteran and provide him with the chance to submit additional records.

2.  Schedule the Veteran for a VA examination to determine the etiology of his low back disability.  The examiner should review the claims file.  The examiner should provide a rationale for all opinions reached.  The examiner should provide an opinion on the following:

Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current low back disability was caused or aggravated, or had its onset, in service?  The examiner should take into account the service treatment records demonstrating complaints of back pain, the Veteran's statements of continuity since service, and the current diagnosis of a low back disability.

3.  Schedule the Veteran for a VA examination to determine the etiology of his folliculitis.  The examiner should review the claims file.  The examiner should provide a rationale for all opinions reached.  The examiner should provide an opinion on the following:

Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current folliculitis was caused or aggravated, or had its onset, in service?  The examiner shoulder take into account the service treatment records, post-service treatment records, as well as the Veteran's statements of continuity since service.

4.  Then, readjudicate the claims for service connection for a low back disability, folliculitis, and sleep apnea, and a TDIU.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


